Affirmed and Opinion Filed February 20, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01472-CV

                    IN THE INTEREST OF H.F. AND C.F., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD13-01148-W

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis
       Mother and Father appeal the trial court’s order terminating their parental rights to their

two children.   Mother and Father are separately represented on appeal by court-appointed

counsel, each of whom has filed an Anders brief on their client’s behalf concluding that, after

thorough review of the record, Mother’s and Father’s appeals are frivolous and without merit.

See Anders v. California, 386 U.S. 738 (1967); In re D.D., 279 S.W.3d 849, 850 (Tex.

App.―Dallas 2009, pet. denied).

       Each represented by separate appointed counsel and attorneys ad litem, Mother and

Father entered into a mediated settlement agreement. They each agreed to the termination of

their parental rights to both children. The ground for the termination was that they failed to

comply with the provisions of a court order that specifically established the actions necessary for

the parents to obtain the return of the children who had been in the temporary managing

conservatorship of the Department of Family and Protective Services for not less than nine
months as a result of the children’s removal from the parents under Chapter 262 for the abuse or

neglect of the children. See TEX. FAM. CODE ANN. § 161.001(1)(O) (West 2014). At the hearing

to prove-up the MSA, LaJuan Simon, of the Dallas County Children’s Protective Services Unit

of the Department of Family and Protective Services, testified that Mother and Father

participated in the August 22, 2014 mediation that resulted in the agreement. The MSA was

signed by all parties and contained the following language:

       THIS AGREEMENT IS NOT SUBJECT TO REVOCATION. THIS
       AGREEMENT IS SIGNED BY EACH PARTY TO THE AGREEMENT AND
       EACH PARTY'S ATTORNEY WHO IS PRESENT AT THE TIME THE
       AGREEMENT IS SIGNED. A PARTY IS ENTITLED TO JUDGMENT ON
       THIS MEDIATED SETTLEMENT AGREEMENT NOTWITHSTANDING
       RULE 11, TEXAS RULES OF CIVIL PROCEDURE, OR ANOTHER RULE OF
       LAW.

See TEX. FAM. CODE ANN. § 153.0071(d). No evidence was presented at the hearing that either

Mother or Father was a victim of family violence or that the agreement was not in the children’s

best interest. See TEX. FAM. CODE ANN. § 153.0071(e-1). The children’s attorney and guardian

ad litem stated the children were happy and healthy in their foster home, their needs were being

met, and the mediated settlement agreement was in their best interest.

       In reviewing an Anders brief, our duty is to determine whether there are any arguable

grounds for reversal and, if there are, to remand the case to the trial court for the appointment of

new counsel. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); In re D.D., 279
S.W.3d at 850. The Anders briefs filed by Mother’s and Father’s appellate counsel present a

professional evaluation of the record demonstrating why there are no arguable grounds for

reversal. Each counsel conducted a thorough review of the record and analysis of the legal and

factual sufficiency of the evidence about the grounds for termination, whether their client

voluntarily entered into the settlement agreement, and whether the trial court’s order was in the




                                                –2–
best interest of the children. Counsel for Mother and Father each concluded that, after diligently

reviewing the record and the law, the appeals are without merit and frivolous.

       Counsel delivered copies of the briefs to their respective clients and notified them of their

right to seek other counsel or file a pro se response. Neither Mother nor Father responded or filed

a pro se response. We have reviewed the entire record and both briefs. See Bledsoe, 178 S.W.3d

at 827. We agree the appeals are frivolous and without merit. We find nothing in the record that

could arguably support the appeals by either parent.

       We grant counsels’ motions to withdraw.          We affirm the trial court’s final order

terminating Mother’s and Father’s parental rights to the two children.




141472F.P05

                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF H.F. AND C.F.,                    On Appeal from the 304th Judicial District
CHILDREN                                             Court, Dallas County, Texas
                                                     Trial Court Cause No. JD13-01148-W.
No. 05-14-01472-CV                                   Opinion delivered by Justice Francis,
                                                     Justices Evans and Stoddart participating.


     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered February 20, 2015.




                                               –4–